Title: David Gelston to Thomas Jefferson, 31 July 1816
From: Gelston, David
To: Jefferson, Thomas


          
            Dear Sir,
            New York July 31st 1816.
          
          I have received by the Ship Genl Ward from Bordeaux a case said to contain 25 bottles sautern wine, shipped by  John Martin Baker esq: the wine I have in store for your order—
          I have not yet been able to ascertain the expenses attending, but probably shall in a short time, when you will be advised of the amount—
          
            With very great regard and esteem—I am, Sir, your obedient servant
            David Gelston
          
        